           Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 1 of 10




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

GERMANTOM INTERNATIONAL GMBH,
                                                                    Index No.: 20-cv-918 (AKH)
                                Plaintiff,
                        vs.

EPOCH       TIMES      INC.,   UNIVERSAL
COMMUNICATIONS      NETWORK   INC.  D/B/A
UNIVERSAL COMMUNICATIONS NETWORK NY OR
NEW TANG DYNASTY, NEW TANG DYNASTY
TELEVISION INC., NEW TANG DYNASTY, ZHONG
JOHN TANG
                                collectively,
                                Defendants




     PLAINTIFF’S ATTORNEY DECLARATION IN SUPPORT OF OPPOSITION TO
                    MOTION TO DISMISS THE COMPLAINT
                                  AND
    IN SUPPORT OF CROSS-MOTION FOR LEAVE TO AMEND THE COMPLAINT

Moritz C. Schumann pursuant to 28 U.S.C. § 1746 hereby declares under penalty of perjury as

follows:

        1.      I submit this Declaration in support of Germantom International GmbH’s

(“Germantom” or “Plaintiff”) Opposition to Defendants’1 Motion to Dismiss the Complaint and

in support of Plaintiff’s Cross-Motion for Leave to Amend the Complaint.

        2.      On February 4, 2020, Plaintiff commenced this action by filing a complaint against

the Defendants. A copy of the complaint has been attached as Exhibit A2 to Defendants’ Attorney



1
  The defendants are Epoch Times Inc., Universal Communications Network Inc. d/b/a Universal Communications
Network NY or New Tang Dynasty, New Tang Dynasty Television Inc., New Tang Dynasty (collectively, the
“Corporate Defendants”) and Zhong John Tang (“Mr. Tang,” together with the Corporate Defendants, the
“Defendants”).
2
  All alphabetical exhibits refer to the exhibits attached to Defendants’ Attorney Declaration.
          Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 2 of 10




Declaration.3

        3.       Upon request of Defendants’ counsel, I granted an extension to file the answer.

        4.       On April 3, 2020, the Defendants filed an answer to the complaint (Exhibit B).

        5.       Due to the Covid-19 pandemic unfolding, I sent an email to Hon. Judge

Hellerstein’s chambers on May 20, 2020 with Defendants’ counsel on “cc” A copy of the e-mail

is attached as Exhibit 1. The purpose of the email was to inquire about a pre-trial conference

schedule and to inform this Court that both parties will agree on a case management plan.

Defendants’ counsel waited and did absolutely nothing to move this action forward. In addition,

Defendants’ counsel did not try to assist.

        6.       On July 13, 2020, I reached out to Defendants’ counsel per telephone regarding the

status of a pre-trial conference and in order to move this action forward. I suggested to send a

stipulation to this Court, which Defendants’ counsel was not opposed to.

        7.       On July 15, 2020, only two days [emphasis added] after the phone call with me and

contrary to a stipulation, Defendants’ counsel suddenly decided to send me a letter (the “Letter to

Attorney” (Exhibit D). Defendants’ counsel sent the Letter to Attorney about two and a half

months [emphasis added] after he filed the answer (Exhibit B). The Letter to Attorney alleged

procedural infirmity of service and invited me to discuss the matter.

        8.       I reviewed the Letter to Attorney and discussed it with Plaintiff.

        9.       On July 23, 2020, I subsequently discussed the Letter to Attorney with Defendants’

counsel on the phone. The conversation, however, bore no fruit.

        10.      On behalf of the Plaintiff I tried to continuously move this action forward despite

the Covid-19 pandemic.



3 Defendants’ Attorney Declaration refers to the declaration of Stewart L. Weisman, Esq. in Support of the Motion to
Dismiss.
                                                          2
          Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 3 of 10




        11.      The Defendants4 were served in an authorized manner pursuant to Fed. R. Civ. P.

12(b)(5).

        12.      As more fully set forth in detail in the accompanying declaration of the process

server (Process Server Declaration), the process server informed my associate, Ms. Alexandra

Beierlein, Esq. (“Ms. Beierlein”), that that once the receptionist knew that the documents were

legal documents, she immediately changed to a hostile manner, deliberately hindered the process

server’s various attempts to serve the documents and utterly refused to be of any further assistance.

        13.      In addition, the Defendants’ receptionist never explicitly said that she was not

authorized to accept service of process on behalf of the Defendants (Process Server Declaration).

        14.      For that reason, the process server was left with no other option than to leave the

complaints with the Defendants’ receptionist on her counter in the general vicinity of the

Defendants’ office.

        15.      Further, when a receptionist has been served on behalf of corporate defendants,

there is no requirement to mail service of process to the corporate defendants pursuant to Fed. R.

Civ. P. 4(h)(1)(B) or under New York CPLR.

        16.      Contrary to the Defendants’ allegations, no “new” affidavits of service have ever

been filed with this Court on July 22, 2020 (Exhibit F).

        17.      As a result of the Letter to Attorney, on or about July 18, 2020 my paralegal, Mr.

Luke Gyure (“Mr. Gyure”), contacted the process server who served the complaints about the

service of process on March 13, 2020. I further required additional time to review the allegations

made by Defendants’ counsel.

        18.      The process server also informed Ms. Beierlein that the receptionist was the only




4 Mr. Tang will be removed as individual defendant pursuant to the proposed amended complaint (see Exhibit 3).
                                                        3
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 4 of 10




person in the closed-off reception area and therefore appeared in the eyes of the process server to

be authorized to accept service of process.

       19.     For the foregoing reasons, the process server added additional, clarifying language

to the affidavits of service on July 22, 2020 (Exhibit F). The Georgia notary on the amended

affidavits of service is not improper. The process server further informed Ms. Beierlein that the

Georgia notary on the amended affidavits of service is owed to the circumstance that the process

server was working remotely in the State of Georgia from July 4, 2020 until August 20, 2020 due

to the Covid-19 pandemic when he added the language to the affidavits of service.

       20.     In the event that this Honorable Court reaches the conclusion that the service of

process was insufficient, Plaintiff asks this Honorable Court for an extension of time in order to

reserve the Corporate Defendants through the New York Secretary of State.

       21.     Further, at no point in time did Plaintiff circumvent any order of this court.

       22.     Germantom had commenced a prior action against Epoch Media Group, LLC on

November 8, 2019, Case No. 19-cv-10306 (AKH) (Exhibit G). The prior action was dismissed by

an order of this Court, dated December 20, 2019 with leave to replead because Plaintiff failed to

identify the members of Epoch Media Group, LLC and allege their citizenship as required for

jurisdiction (the “Order”) (Exhibit H). The Order granted Plaintiff “leave to replead no later than

30 days from the Order.” Therefore, the Order gave Plaintiff the option to voluntarily replead

[emphasis added].

       23.     Upon review of the Order and legal research to identify the members of Epoch

Media Group, LLC, I noticed that Epoch Media Group, LLC was the wrong defendant and bore

no relevance to this lawsuit. I emphasize that the Order, however, did not pertain to Epoch Media

Group, LLC being the wrong defendant (Exhibit H). For the foregoing reason, it was moot to

identify the members of Epoch Media Group, LLC and to comply with the Order within the 30
                                                 4
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 5 of 10




days. A copy of the website excerpt of the New York Secretary of State for Epoch Media Group,

LLC is attached as Exhibit 2.

       24.     I consulted with Plaintiff and commenced a new action against the Defendants,

which are completely different entities [emphasis added] to the prior action (Exhibit A).

       25.     In addition, Defendants’ counsel states that the Rule 7.1 Disclosure Statement,

dated December 15, 2019 has not been reviewed (Exhibit I). Pursuant to the Rule 7.1 Disclosure

Statement Defendants’ counsel represents “Epoch Media Group [,] which is an assumed name for

Epoch Group, Inc.” (Id. and Exhibit J). This was, however, only an inadvertent oversight because

the date of the filing of the Rule 7.1 Disclosure Statement and the Order almost coincided.

       26.     Due to the Rule 7.1 Disclosure Statement and Mr. Tang signing the Cooperation

Agreement as well as the Supplementary Agreement as President and CEO of Epoch Media Group,

Plaintiff, however, proposes to remove Mr. Tang as individual defendant.

       27.     In order to immediately remedy the situation, I therefore ask this Honorable Court

to grant Plaintiff’s cross-motion for leave to amend the complaint in order to include Epoch Group

Inc. d/b/a Epoch Media Group as additional defendant and to remove Mr. Tang as individual

defendant. Defendants’ counsel already confirmed its legal representation pursuant to the Rule

7.1 Disclosure Statement. This action is not yet at discovery and there is therefore no prejudice to

the Defendants.

       28.     Further, as the complaint was filed on February 4, 2020 and the Defendants were

served on March 13, 2020, the Defendants have been served within the required 90 days pursuant

to Fed. R. Civ. P. 4(m).

       29.     In the event that this Honorable Court reaches the conclusion that the defendants

were not duly served within the 90 days after the complaint is filed, the plaintiff, however, may

show good cause for the failure to timely serve. (see AIG Managed Market Neutral Fund v. Askin
                                                 5
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 6 of 10




Capital Mgmt., L.P., 197 F.R.D. 104, 108 (S.D.N.Y.2000) “Good cause is measured against the

plaintiff's recognizable efforts to effect service and the prejudice to the defendant from the delay”).

       30.     As seen in more detail in the accompanying declaration of the process server

(Process Server Declaration), the process server diligently tried in several attempts to serve the

receptionist on behalf of the Defendants. Once the receptionist recognized the documents to be

legal documents, she immediately turned hostile, evaded service of process and refused any further

communication or assistance. Therefore, the process server was confronted with exceptional

circumstances beyond his control. As the Defendants clearly have knowledge of this action and

discovery has not yet commenced, the Defendants are not prejudiced in any way.

       31.     Moreover, even if this Honorable Court reaches the conclusion that Plaintiff failed

to show good cause under Fed. R. Civ. P. 4(m), it is in the discretion of this Court to extend time

to serve. “When deciding whether to exercise discretion and extend the time for service of process,

courts consider: ‘(1) whether the applicable statute of limitations would bar [a] refiled action; (2)

whether the defendant had actual notice of the claims asserted in the complaint; (3) whether the

defendant had attempted to conceal the defect in service; and (4) whether the defendant would be

prejudiced by the granting of plaintiff's request for relief from the provision.’ “Lederman v.

Benepe, No. 12 CIV. 6028 PGG, 2014 WL 1318356, at *4 (S.D.N.Y. Mar. 28, 2014).

       32.     The Cooperation Agreement was signed in 2017 and the Supplementary Agreement

was signed in 2018 (Exhibit A ¶28 and ¶50). Therefore, this action is not time-barred as the six-

year statute of limitations for breach of contract, among others, has not run out. In addition, the

Defendants clearly had actual notice of the complaint as they duly filed an answer on April 3,

2020. Although the Defendants did not attempt to conceal any alleged defective service, their

receptionist acted in a hostile and irresponsive manner towards Plaintiff’s process server (Process

Server Declaration). As discovery has not even commenced in this action, Defendants are not
                                                  6
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 7 of 10




prejudiced in any way.

       33.     Therefore, Plaintiff asks this Court to grant Plaintiff a discretionary extension to

reserve the Corporate Defendants even if it reaches the conclusion that good cause pursuant to

Fed. R. Civ. P. 4(m) did not exist.

       34.     At no point in time did Plaintiff approach this Court with unclean hands. This is an

absurd allegation of the Defendants to try to justify their motion to dismiss. (see MBIA Ins. Corp.

v. Patriarch Partners VIII, LLC, 842 F. Supp. 2d 682, 712 (S.D.N.Y. 2012) “The doctrine of

unclean hands is “never used unless the plaintiff is guilty of immoral, unconscionable conduct and

even then only when the conduct relied on is directly related to the subject matter in litigation and

the party seeking to invoke the doctrine was injured by such conduct”).

       35.     Neither did Plaintiff violate the Order nor did Plaintiff’s law firm ask the process

server to file “new” affidavits. The Georgia notary is further not improper. Further, Plaintiff asks

this Honorable Court for leave to amend the complaint to include Epoch Group Inc. d/b/a Epoch

Media Group as additional defendant and to remove Mr. Tang as individual defendant. All events,

however, neither amount to immoral, unconscionable conduct nor to a finding of bad faith.

       36.     In addition, Defendants’ counsel incorrectly suggests that the alleged irregularities

can also serve as predicates to support a sua sponte involuntary dismissal pursuant to Fed. R. Civ.

P. 41(b) (Defendants’ Attorney Declaration ¶¶25 et. seq.). “[Courts] have acknowledged that

dismissal with prejudice is “a harsh remedy to be utilized only in extreme situations [emphasis

added].” Theilmann v. Rutland Hospital, Inc., 455 F.2d 853, 855 (2d Cir. 1972). Under Federal

rules of civil procedure “[f]ailure to prosecute is not defined in Rule 41(b). It can evidence itself

either in an action lying dormant with no significant activity to move it or in a pattern of dilatory

tactics.” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

       37.     Plaintiff neither failed to prosecute nor failed to comply with the federal rules or a
                                                 7
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 8 of 10




court order. These are “hoax” allegations by the Defendants to try to justify a motion to dismiss

this complaint. Contrary to any assertions of the Defendants, and even despite the Covid-19

pandemic unfolding, I continuously [emphasis added] tried to move this action forward. I sent an

email to Hon. Judge Hellerstein’s chambers on May 20, 2020 with Defendants’ counsel on “cc” to

inquire about a pre-trial conference. I further reached out to Defendants’ counsel per telephone

regarding the status of a pre-trial conference and in order to move this action forward. At no point

in time did this case lie dormant nor were any dilatory tactics used. For that reason, there is no

evidence of any failure to prosecute.

       38.     Further, any dismissal under Fed. R. Civ. P. 41(b) for any alleged failure to comply

with the Order of this Court shall fail.

       39.     As Epoch Media Group, LLC was the wrong defendant, I had no other choice than

to let the 30 days pursuant to the Order lapse. I subsequently sued completely different [emphasis

added] entities of the Epoch Media Group as new defendants. I propose to amend the complaint to

include Epoch Group Inc. d/b/a Epoch Media Group as additional defendant and to remove Mr.

Tang as individual defendant. As such, any dismissal under Fed. R. Civ. P. 41(b) is not warranted.

As this action is prior to discovery, the Defendants cannot show to be prejudiced. Lastly, any

dismissal under Fed. R. Civ. P. 41(b) would deny Plaintiff the right to be heard as the Order did

not put Plaintiff on notice that failure to comply would result in dismissal under Fed. R. Civ. P.

41(b). This Court would further be required to adequately consider a sanction less drastic than

dismissal.

       40.     I ask this Honorable Court for leave to amend the complaint for the first time

[emphasis added] in order to add Epoch Group Inc. d/b/a Epoch Media Group as additional

defendant and to remove Mr. Tang as individual defendant. A copy of the proposed amended

complaint as blackline and clean version is attached as Exhibit 3.
                                                 8
         Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 9 of 10




       41.     Under Federal Rule of Civil Procedure 15(a)(2), courts “should freely give leave

[to amend] when justice so requires [emphasis added].” Leave to amend an answer “should not

be denied unless there is evidence of undue delay, bad faith, undue prejudice to the non-movant,

or futility.” Milanese v. Rust–Oleum Corp., 244 F.3d 104, 110 (2d Cir.2001).

       42.     There is no evidence of undue delay, bad faith, undue prejudice or futility.

       43.     Contrary to the Defendants’ assertions, the Order of this Court in the previous

action only related to identify the members of Epoch Media Group, LLC and their citizenship. As

shown above, Epoch Media Group, LLC, however, was the wrong defendant and it was moot to

follow the Order. As I propose to amend the complaint and to add Epoch Group Inc. d/b/a Epoch

Media Group as additional defendant and to remove Mr. Tang as individual defendant, there is

neither evidence of bad faith nor prejudice. Plaintiff and the Defendants have not even commenced

discovery. This action is therefore not on the eve of trial. In addition, Defendants’ counsel also

declared that he represents Epoch Group Inc. (Exhibit I). Defendants’ counsel is already familiar

with this action and no delay can be shown. As Epoch Group Inc. d/b/a Epoch Media Group is

related to the current Epoch Media defendants, it is essential for judicial efficiency that Epoch

Group Inc. d/b/a Epoch Media Group is added as additional defendant to this [emphasis added]

action. As “Epoch Media Group” was the signor of the Cooperation Agreement as well as the

signor of the Supplementary Agreement (Exhibit A ¶28 and ¶50), and the action is, among others,

for breach of contract (Exhibit A ¶¶68 et. seq.), there is clearly a viable claim.

       44.     For all of the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s

complaint pursuant to Fed. R. Civ. P. 12(b)(5) for insufficiency of service of process and failure

to serve the complaint within the ninety (90) days pursuant to Fed. R. Civ. P. 4(m) should be

denied. Plaintiff’s cross-motion for leave to amend the complaint pursuant to Fed. R. Civ. P.

15(a)(2) and Fed. R. Civ. P. 21 should be, however, granted.
                                                  9
      Case 1:20-cv-00918-AKH Document 23 Filed 09/18/20 Page 10 of 10




Dated: New York, New York
September 18, 2020


                            /s/ Moritz C. Schumann

                            ________________________________________________
                            By: Moritz C. Schumann, Esq.
                            SCHUMANN BURGHART LLP
                            1500 Broadway, Suite 1902
                            New York, NY 10036
                            Telephone: (646) 502 5944
                            Telefax: (646) 530 8286
                            E-mail: mschumann@sbuslaw.com
                            Attorney for Plaintiff Germantom International GmbH




                                     10
